Exhibit 10.4

(OPERF15)

WALGREEN CO.

2013 OMNIBUS INCENTIVE PLAN

PERFORMANCE SHARE AWARD AGREEMENT

These materials, which may include descriptions of company stock plans,
prospectuses and other information and documents, and the information they
contain, are provided by your company, not by Fidelity, and are not an offer or
solicitation by Fidelity for the purchase of any securities or financial
instruments. These materials were prepared by your company, which is solely
responsible for their contents and for compliance with legal and regulatory
requirements. Fidelity is not connected with any offering or acting as an
underwriter in connection with any offering of your company’s securities or
financial instruments. Fidelity does not review, approve or endorse the contents
of these materials and is not responsible for their content.



--------------------------------------------------------------------------------

(OPERF15)

 

WALGREEN CO.

2013 OMNIBUS INCENTIVE PLAN

PERFORMANCE SHARE AWARD AGREEMENT

Participant Name:

Participant ID:

Grant Date:

Performance Period: Fiscal Years –         -         

Shares Granted:

Acceptance Date:

Electronic Signature:

This document (referred to below as this “Agreement”) spells out the terms and
conditions of the Performance Share Award (the “Performance Shares”) granted to
you by Walgreen Co., an Illinois corporation (the “Company”), pursuant to the
Walgreen Co. 2013 Omnibus Incentive Plan (the “Plan”) on and as of the Grant
Date designated above. Except as otherwise defined herein, capitalized terms
used in this Award Agreement have the respective meanings set forth in the Plan.
The Plan as it may be amended from time to time, is incorporated into this
Agreement by this reference.

You and the Company agree as follows:

1. Grant of Performance Shares. Pursuant to the approval and direction of the
Compensation Committee of the Company’s Board of Directors (the “Committee”),
the Company hereby grants you the target number of Performance Shares specified
above, subject to the terms and conditions of the Plan and this Agreement. This
“target” number of shares is computed by multiplying your annual base salary by
the target award percentage for your position, and then dividing that by the
average closing stock price of the Company’s common stock, par value $.078125
per share (“Common Stock”) for the last 30 trading days of the fiscal year
preceding the Grant Date.

2. Performance Measure. The number of Performance Shares earned at the end of
the three-year Performance Period will vary depending on the degree to which the
combination of Adjusted earnings before income and taxes (EBIT) weighted at 70%,
and return on invested capital (ROIC), weighted at 30%, performance goals are
met. FIFO Adjusted EBIT and ROIC performance goals are based on the three-year
average annual goal, with inventory based on the FIFO method of accounting.

3. Determination of Performance Shares Earned. At the target levels, 100% of the
Performance Shares will be earned. At the threshold levels 50% of the
Performance Shares will be earned. Below the threshold levels of performance, no
Performance Shares are earned. At the maximum levels or more, 150% of the
Performance Shares will be earned. Performance between minimum and target, and
between target and maximum, will earn performance shares on a pro-rated basis
between 50% and 100%, and 100% and 150%, respectively.



--------------------------------------------------------------------------------

(OPERF15)

 

The amount earned will be calculated according to the following:

 

Performance        =        Target        ×        Percent of Target
Shares Awarded           Performance Shares           Performance Shares Earned

4. Disability or Death. If during the Performance Period you have a Termination
of Service by reason of Disability or death, then the number of Performance
Shares earned (based on performance as of the end of the Performance Period)
shall become vested at the end of the Performance Period. Any Performance Shares
becoming vested by reason of your Termination of Service by reason of Disability
or death shall be paid at the same time Performance Shares are paid to other
Participants.

5. Retirement. If within 12 months of the end of the Performance Period you have
a Termination of Service by reason of Retirement, then the number of Performance
Shares earned (based on performance as of the end of the Performance Period)
shall become vested at the end of the Performance Period. Any Performance Shares
becoming vested by reason of your Retirement shall be paid at the same time
Performance Shares are paid to other Participants.

6. Termination of Service Following a Change in Control. If during the
Performance Period there is a Change in Control of the Company and within the
one-year period thereafter you have a Termination of Service initiated by the
Company (or a Subsidiary of the Company if such Subsidiary is your direct
employer) other than for Cause (as defined in Section 7), then your earned Award
shall equal your target number of Performance Shares prorated to reflect the
portion of the Performance Period during which you remained employed by the
Company. Such prorated portion shall equal your target number of Performance
Shares, multiplied by a fraction equal to the number of full months of the
Performance Period completed as of your Termination of Service, divided by the
number of months in the Performance Period. This prorated award will be settled
in cash (subject to required tax withholdings) in accordance with
Section 9.01(b) of the Plan within 45 days after your Termination of Service.
For purposes of this Section 6, a Termination of Service initiated by the
Company shall include a Termination of Employment for Good Reason under - and
pursuant to the terms and conditions of – the Walgreen Co. Executive Severance
and Change in Control Plan, but only to the extent applicable to you as an
eligible participant in such Plan.

7. Other Termination of Service. If during the Performance Period you have a
voluntary or involuntary Termination of Service for any reason other than as set
forth in Section 4, 5 or 6 above, as determined by the Committee, then all of
your Performance Shares shall be forfeited. For purposes of this Agreement,
“Cause” means any one or more of the following, as determined by the Committee
in its sole discretion:

(a) your commission of a felony or any crime of moral turpitude;

(b) your dishonesty or material violation of standards of integrity in the
course of fulfilling your employment duties to the Company or any Affiliate;

(c) your material violation of a material written policy of the Company or any
Affiliate violation of which is grounds for immediate termination;

(d) your willful and deliberate failure to perform your employment duties to the
Company or any Affiliate in any material respect, after reasonable notice of
such failure and an opportunity to correct it; or



--------------------------------------------------------------------------------

(OPERF15)

 

(e) your failure to comply in any material respect with the Foreign Corrupt
Practices Act, the Securities Act of 1933, the Securities Exchange Act of 1934,
the Sarbanes-Oxley Act of 2002, the Dodd-Frank Wall Street Reform and Consumer
Protection Act of 2010, and the Truth in Negotiations Act, or any rules or
regulations thereunder.

8. Settlement of Earned Performance Shares. At the end of the Performance Period
actual performance for the entire Performance Period shall be reviewed, and the
amount of the earned Award shall be determined based on this performance and
communicated to you. Subject to the requirements of Section 12 below, the
Company shall transfer to you one share of Common Stock for each Performance
Share earned at that time, net of any applicable tax withholding requirements in
accordance with Section 9 below. Performance Shares payable under this Agreement
are intended to be exempt from Internal Revenue Code Section 409A under the
exemption for short-term deferrals. Accordingly, Performance Shares will be
settled in Common Stock no later than the 15th day of the third month following
the end of the fiscal year of the Company (or if later the calendar year) in
which the Performance Shares are earned.

9. Tax Withholding. The Company may make such provisions and take such actions
as it may deem necessary or appropriate for the withholding of any Federal,
state, local income and employment taxes and other taxes required by law to be
withheld with respect to the Performance Shares, including, but not limited to,
deducting the amount of any such withholding taxes from the amount to be paid
hereunder, whether in Common Stock or in cash, or from any other amount then or
thereafter payable to you, or requiring you or your beneficiary or legal
representative to pay to the Company the amount required to be withheld or to
execute such documents as the Committee or its designee deems necessary or
desirable to enable the Company to satisfy its withholding obligations. The
Company may refuse to deliver Common Stock if you, your beneficiary or legal
representative fail to comply with your obligations under this section.
Regardless of any action the Company takes with respect to any or all income
tax, social security, payroll tax, payment on account or other tax-related
withholding (“Taxes”) that you are required to bear pursuant to all applicable
laws, any and all Taxes are your responsibility.

10. Nontransferability. During the Performance Period and thereafter until
Common Stock is transferred to you in settlement thereof, you may not sell,
transfer, pledge, assign or otherwise alienate or hypothecate the Performance
Shares, whether voluntarily or involuntarily or by operation of law, other than
by beneficiary designation effective upon your death, or by will or by the laws
of intestacy.

11. Rights as Shareholder. You shall have no rights as a shareholder of the
Company with respect to the Performance Shares until such time as a certificate
of stock for the Common Stock issued in settlement of the Performance Shares has
been issued to you or such shares of Common Stock have been recorded in your
name in book entry form. Except as provided in Section 13 below, no adjustment
shall be made for dividends or distributions or other rights with respect to
such shares for which the record date is prior to the date on which you become
the holder of record thereof. Anything herein to the contrary notwithstanding,
if a law or any regulation of the Securities and Exchange Commission or of any
other body having jurisdiction shall require the Company or you to take any
action before shares of Common Stock can be delivered to you hereunder, then the
date of delivery of such shares may be delayed accordingly.

12. Securities Laws. If a Registration Statement under the Securities Act of
1933, as amended, is not in effect with respect to the shares of Common Stock to
be delivered pursuant to this Agreement, you hereby represent that you are
acquiring the shares of Common Stock for investment and with no present
intention of selling or transferring them and that you will not sell or
otherwise transfer the shares except in compliance with all applicable
securities laws and requirements of any stock exchange on which the shares of
Common Stock may then be listed.



--------------------------------------------------------------------------------

(OPERF15)

 

13. Change in Common Stock. In the event of any change in the Common Stock, by
reason of any stock dividend, recapitalization, reorganization, split-up,
merger, consolidation, exchange of shares, or of any similar change affecting
Common Stock, the number of Performance Shares subject to this Award Agreement
shall be equitably adjusted by the Committee.

14. No Guarantee of Employment. Nothing in this Award Agreement shall interfere
with or limit in any way the right of the Company or any of its subsidiaries to
terminate your employment at any time, nor confer upon you or any employee any
right to continue in the employ of the Company or any of its subsidiaries. No
employee shall have a right to be selected to be granted Performance Shares or
any other Award under the Plan.

15. Committee Authority; Recoupment. It is expressly understood that the
Committee is authorized to administer, construe, and make all determinations
necessary or appropriate for the administration of the Plan and this Agreement,
including the enforcement of any recoupment policy, all of which shall be
binding upon you and any claimant. Any inconsistency between this Agreement and
the Plan shall be resolved in favor of the Plan.

16. Amendment or Modification, Waiver. Except as set forth in the Plan, no
provision of this Agreement may be amended or waived unless the amendment or
waiver is agreed to in writing, signed by you and by a duly authorized officer
of the Company. No waiver of any condition or provision of this Agreement shall
be deemed a waiver of a similar or dissimilar condition or provision at the same
time, any prior time or any subsequent time.

17. Governing Law and Jurisdiction. This Agreement is governed by the
substantive and procedural laws of the state of Illinois. You and the Company
shall submit to the exclusive jurisdiction of, and venue in, the courts in
Illinois in any dispute relating to this Agreement.

18. Conformity with Applicable Law. If any provision of this Agreement is
determined to be invalid, illegal or unenforceable in any respect under any
applicable law or rule in any jurisdiction, such invalidity, illegality or
unenforceability shall not affect the validity, legality or enforceability of
any other provision of this Agreement or the validity, legality or
enforceability of such provision in any other jurisdiction, but this Agreement
shall be reformed, construed and enforced in such jurisdiction as if such
invalid, illegal or unenforceable provision had never been contained herein.

19. Successors. This Agreement shall be binding upon and inure to the benefit of
any successor or successors of the Company and any person or persons who shall,
upon your death, acquire any rights hereunder.

****

This Agreement contains highly sensitive and confidential information. Please
handle it accordingly. Once you have read and understood this Agreement, please
click the acceptance box to certify and confirm your agreement to be bound by
the terms and conditions of this Agreement and to acknowledge your receipt of
the Prospectus, the Plan and this Agreement and your acceptance of the terms and
conditions of the Performance Share Award granted hereunder.